Order affirmed, with costs, upon the memorandum at the Appellate Division.
Concur: Chief Judge Desmond and Judges Dye, Fixed, and Scileppi. Judges Van Voobhis, Bubke and Bebgan dissent and vote to reverse and to reinstate the judgment of Special Term, Judge Bebgan in an opinion in which Judge Bubke concurs, Judge Van Voobhis in the following memorandum in *793which Judge Burke concurs: I dissent upon the ground that the amendment to the Zoning Ordinance does not constitute spot zoning. It was adopted pursuant to a comprehensive plan to keep automobiles of patrons of large commercial establishments and other organizations off the streets.